                                        Case 3:16-cv-00236-WHO Document 1154 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANNED PARENTHOOD                                Case No. 16-cv-00236-WHO
                                         FEDERATION OF AMERICA, INC., et al.,
                                   8                    Plaintiffs,                        ORDER SETTING AMOUNT OF
                                   9                                                       ATTORNEY FEES AND COSTS
                                                 v.
                                  10
                                         CENTER FOR MEDICAL PROGRESS, et
                                  11     al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Following my Order granting plaintiffs’ motion for attorney fees and costs, awarding a

                                  14   reduced amount of fees and costs, plaintiffs submitted the declaration of Matthew R. Diton. Dkt.

                                  15   No. 1152. In his declaration Diton explains how plaintiffs accounted for the reductions I

                                  16   mandated and submits a revised final amount of attorney fees and costs to be awarded. See Dkt.

                                  17   Nos. 1150, 1152. Defendants agree that the final amount identified by Diton “substantially

                                  18   conforms” with the reductions I mandated, while continuing to preserve their objection to the

                                  19   award of fees and costs. Dkt. No. 1153.

                                  20          Therefore, consistent with my December 22, 2020 Order on Plaintiffs’ Motion for

                                  21   Attorney Fees and Costs, defendants are ordered to pay plaintiffs’ attorney fees in the amount of

                                  22   $12,782,891.25 and non-statutory costs in the amount of $998,119.17.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 12, 2021

                                  25

                                  26
                                                                                                   William H. Orrick
                                  27                                                               United States District Judge
                                  28
